         Case 3:16-cv-02010-WWE Document 78 Filed 04/04/19 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

STEPHEN M. KENNEDY and ALICIA,                :      No. 3:16-cv-02010 (WWE)
CARSON, on behalf of themselves and           :
all similarly situated,                       :
                        Plaintiffs,           :
                                              :
       v.                                     :
                                              :
MARK T. ESPER, Secretary of the Army          :
                 Defendant.                   :      April 4, 2019

                           MOTION TO SET AN ANSWER DATE

       The defendant hereby requests that the Court set a date for the defendant’s answer to the

plaintiffs’ complaint. The defendant requests that the Court set an answer date of April 26, 2019.

In support of this request, the defendant represents the following.

       This case has been vigorously litigated with multiple rounds of briefing. The latest decision

by the Court, which was to deny the defendant’s renewed motion to dismiss, was entered on

January 9, 2019, at which point undersigned counsel was on furlough because of the Government

shutdown.

       Upon return from the shutdown, the parties conferred regarding discovery and a potential

date for an answer. After several emails during the month of February, the parties spoke by phone

at the end of February or early March regarding the plaintiffs’ proposed Rule 26(f) report and the

defendant’s corresponding motion for a status conference. During this call the parties discussed

their arguments regarding discovery as well as a date for the defendant’s answer. Defense counsel,

Attorney Nelson, represented he would request that the Court, during the status conference, set a

date for the answer. Plaintiffs’ counsel, Attorney Wishnie, responded that he might have an

objection depending on the answer date proposed by Attorney Nelson at the conference. Following

that call and several more email exchanges, on March 6, 2019, the parties, by agreement, filed the

                                                     1
             Case 3:16-cv-02010-WWE Document 78 Filed 04/04/19 Page 2 of 8



plaintiffs’ proposed Rule 26(f) report and the defendant’s motion for a status conference (docs.

#76 & 77).

         On Friday, March 22, 2019, one of the student interns emailed Attorney Nelson and asked

when the defendant would file an answer. On Monday, March 25, 2019, Attorney Nelson

responded and informed the plaintiffs’ counsel that he would check with his client regarding the

timeframe. On Tuesday, March 26, 2019, the same student intern thanked Attorney Nelson. On

Friday, March 29, 2019, the same student intern wrote asking for an update and stated “we intend

to move for default on April 5 if no answer is filed by then.” Ex. 1. In response, Attorney Nelson

wrote, “As we discussed during our calls regarding the 26(f) report and the motion for status

conference, part of the reason for the potential status conference was to set an answer date.

Unfortunately, in the past week I’ve been out of the office for several depositions in a medical

malpractice case and the case is ongoing. Nevertheless, the government has not been delaying;

your complaint is long and any answer must go through several levels of review. This process is

currently ongoing. Realistically, I believe the Government would be able to answer by April 26th,

if not sooner.” Ex. 1. In response, a different student intern wrote, “If that is the case, please file

a motion for an extension with the court. But as April 26th is three months past the Army’s

deadline, we plan to oppose. Absent a motion, we will move for default on April 5.”1 Ex. 1.

         Today, on April 4, 2019, Attorney Nelson spoke with Attorney Burbank, counsel for the

plaintiffs. The parties were unable to reach an agreement on the answer date, despite the fact that

Attorney Nelson explained that he expected that the answer would be filed within a few weeks of

the date proposed by the plaintiffs’ counsel.


         1
            Given that the defendant has appeared and filed numerous motions and briefs in this case, default would
not be appropriate because the defendant has not failed “to plead or otherwise defend” the case and had filed a motion
with the Court requesting a conference. See Fed. R. Civ. P. 55(a). Further, default judgments against the United States
or its officers or agencies are subject to specific rules. See Fed. R. Civ. P. 55(d).

                                                               2
         Case 3:16-cv-02010-WWE Document 78 Filed 04/04/19 Page 3 of 8



       As this Court is aware, the plaintiffs’ operative complaint contains over 200 paragraphs

and, as evidenced by the briefing thus far, is fairly complex. The plaintiffs appear to take the

position that the Government would have 14 days to answer the complaint following the Court’s

ruling on the Motion to Dismiss, citing Fed. R. Civ. P. 12(a)(4)(A). This would have placed the

potential answer date during the Government shutdown. Thus, under the plaintiffs’ theory, during

the time period when undersigned counsel was placed on furlough and legally unable to work on

his cases, undersigned counsel should have responded and filed an answer.

       Due to the complexity of the complaint and the allegations therein, undersigned counsel

required the assistance of agency counsel to draft a response to the complaint. Due to agency

counsel’s own caseload, he needed additional time to assist in drafting an answer. Further, because

this case has been certified as a class action, there were further levels of internal review.

       Additional, during time period following undersigned counsel’s return after the shutdown,

undersigned counsel was not working solely on this case. Undersigned counsel was engaged with

an oral argument in Manker, et al. v. Spencer, 3:18-cv-00372 (CSH) and, following oral argument,

substantive briefing. Undersigned counsel was also working on sentencing issues in U.S. v. Barros,

3:18-cr-172 (AWT), pretrial motion practice and sentencing issues in U.S. v. Butler, et al., 3:18-cr-

22 (VLB), discovery in Essel v. USA, 3:17-cv-1867 (AVC), and filing a responsive pleading in a

new case, Dixon v. Inter-Con, et al., 1:18-cv-6714 (PKC) (RLM). In addition to the cases in this

Court, undersigned counsel was also working on affirmative cases involving ADA disability

discrimination and DEA drug diversion.

       Undersigned counsel apologizes to the Court that there has been a delay in filing the

answer, but any delay is attributable to the above cases, the shutdown, and the complexity of this

case and the corresponding levels of review.           Undersigned counsel had hoped to work



                                                      3
         Case 3:16-cv-02010-WWE Document 78 Filed 04/04/19 Page 4 of 8



collaboratively with plaintiffs’ counsel to avoid satellite litigation but obviously the parties are

unable to reach an agreement regarding the answer date. Plaintiffs’ counsel has demanded an

answer by April 5th and has promised consequences if the answer is not filed in accordance with

their timeline, despite the fact that undersigned counsel informed them that he hoped to have the

answer filed shortly thereafter.

       Wherefore, the defendant respectfully requests that the Court set an answer date of April

26, 2019.

                                              The Defendant,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY


                                      By:     /S/ David C. Nelson
                                              David C. Nelson (ct25640)
                                              Assistant U.S. Attorney
                                              157 Church Street, 24th Floor
                                              New Haven, Connecticut 06510
                                              Tel: (203) 821-3700
                                              Email: David.C.Nelson@usdoj.gov

                                            CERTIFICATION

       I hereby certify that on April 4, 2019, a copy of the foregoing was filed electronically.
Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                                              /S/ David C. Nelson
                                                              David C. Nelson (ct25640)
                                                              Assistant United States Attorney




                                                     4
Case 3:16-cv-02010-WWE Document 78 Filed 04/04/19 Page 5 of 8




             Exhibit 1
                  Case 3:16-cv-02010-WWE Document 78 Filed 04/04/19 Page 6 of 8


Nelson, David C (USACT)

From:                               Nelson, David C (USACT)
Sent:                               Tuesday, April 2, 2019 4:27 PM
To:                                 'Samuel Frizell'
Cc:                                 Jordan Goldberg; Vlsc_kennedy@mailman.yale.edu; Michael Wishnie;
                                    KennedyTeam@jenner.com; Renee Burbank
Subject:                            RE: [vlsc_kennedy] [Kennedy v. Esper: 3:16-2010] Answer to Complaint


Hi –  
 
I would appreciate it if one of the supervising attorneys could give me a call prior to the plaintiffs filing anything in 
court.  Thanks. 
 
Dave 
 
From: Samuel Frizell <sam.frizell@ylsclinics.org>  
Sent: Tuesday, April 2, 2019 2:52 PM 
To: Nelson, David C (USACT) <dnelson3@usa.doj.gov> 
Cc: Jordan Goldberg <jordan.r.goldberg@ylsclinics.org>; Vlsc_kennedy@mailman.yale.edu; Michael Wishnie 
<michael.wishnie@ylsclinics.org>; KennedyTeam@jenner.com; Renee Burbank <renee.burbank@YLSClinics.org> 
Subject: Re: [vlsc_kennedy] [Kennedy v. Esper: 3:16‐2010] Answer to Complaint 

Dave,

If that is the case, please file a motion for an extension with the court. But as April 26th is three months past the
Army’s deadline, we plan to oppose. Absent a motion, we will move for default on April 5.

Best,
Sam


--
Sam Frizell
Law Student Intern
Veterans Legal Services Clinic
Yale Law School
(917) 363-9705

        On Mar 29, 2019, at 4:06 PM, Nelson, David C (USACT) <David.C.Nelson@usdoj.gov> wrote:

        Hi Folks,
         
        As we discussed during our calls regarding the 26(f) report and the motion for status conference, part of 
        the reason for the potential status conference was to set an answer date.
         
        Unfortunately, in the past week I’ve been out of the office for several depositions in a medical 
        malpractice case and the case is ongoing.  Nevertheless, the government has not been delaying; your 


                                                               1
          Case 3:16-cv-02010-WWE Document 78 Filed 04/04/19 Page 7 of 8
complaint is long and any answer must go through several levels of review.  This process is currently 
ongoing.  Realistically, I believe the Government would be able to answer by April 26th, if not sooner.
 
Dave
 
From: Jordan Goldberg <jordan.r.goldberg@ylsclinics.org>  
Sent: Friday, March 29, 2019 3:14 PM 
To: Nelson, David C (USACT) <dnelson3@usa.doj.gov> 
Cc: Michael Wishnie <michael.wishnie@ylsclinics.org>; Renee Burbank 
<renee.burbank@YLSClinics.org>; Vlsc_kennedy@mailman.yale.edu; KennedyTeam@jenner.com 
Subject: Re: [Kennedy v. Esper: 3:16‐2010] Answer to Complaint

Dave,

Do you have any update on this? The U.S. Army’s answer was due on January 23 and we are now entering
April. If the government continues to delay, we must bring the matter to the court's attention.
Therefore, we intend to move for default on April 5 if no answer is filed by then. Please let us know if you
intend to file an answer before that date.

Best,
Jordan



From: Jordan Goldberg 
Sent: Tuesday, March 26, 2019 12:21 PM 
To: Nelson, David C (USACT) 
Cc: Michael Wishnie; Renee Burbank; Vlsc_kennedy@mailman.yale.edu 
Subject: Re: [Kennedy v. Esper: 3:16‐2010] Answer to Complaint

Thanks, Dave. Looking forward to hearing back.

Best,
Jordan



From: Nelson, David C (USACT) <David.C.Nelson@usdoj.gov> 
Sent: Monday, March 25, 2019 3:54 PM 
To: Jordan Goldberg 
Cc: Michael Wishnie; Renee Burbank; Vlsc_kennedy@mailman.yale.edu 
Subject: RE: [Kennedy v. Esper: 3:16‐2010] Answer to Complaint

Hey‐ let me check with the client and see what the timeframe is …
 
Thanks.
 
Dave
 
From: Jordan Goldberg <jordan.r.goldberg@ylsclinics.org>  
Sent: Friday, March 22, 2019 11:13 AM 
To: Nelson, David C (USACT) <dnelson3@usa.doj.gov> 
Cc: Michael Wishnie <michael.wishnie@ylsclinics.org>; Renee Burbank 

                                                     2
          Case 3:16-cv-02010-WWE Document 78 Filed 04/04/19 Page 8 of 8
<renee.burbank@YLSClinics.org>;Vlsc_kennedy@mailman.yale.edu 
Subject: [Kennedy v. Esper: 3:16‐2010] Answer to Complaint

Dave,

We hope you're doing well. We're writing to check on your plan for filing your answer or a motion for an
extension of time to do so, as discussed on our call a few weeks ago. Please let us know where things
stand when you have a chance.

Best,
Jordan

Jordan R. Goldberg
Law Student Intern
Jerome N. Frank Legal Services Organization
Veterans Legal Services Clinic
(352) 538-3305

--
vlsc_kennedy mailing list
vlsc_kennedy@mailman.yale.edu
https://mailman.yale.edu/mailman/listinfo/vlsc_kennedy




                                                         3
